DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-4, 7-11, 14-17, and 20 are presented for examination.
This action is in response to the Amendment/Remarks on 6/10/21.  Applicant’s arguments were fully considered but are moot in view of the new grounds of rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 7-9, 14-16, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Agarwal et al. (hereinafter Agarwal) (US 2011/0191610 A1) in view of Voccio et al. (hereinafter Voccio) (US 2012/0233331 A1).

Agarwal was cited in a previous PTO-892.

As to claim 1, Agarwal teaches an apparatus comprising: 
a memory (Main Memory 170 and Secondary Memory 175) (Fig. 1); 
a hardware device (Device 180-1 through Device 180-L) communicably coupled to the memory (Fig. 1); and 

receive a message (packet, request, trigger) generated by the hardware device while a virtual machine (VM or Remote Desktop) that is hosted by the computer system is hibernating  (packet/request/trigger containing information/parameters that a hardware device has an event of being turned off or put to a lower power mode, such as Sleep (ACPI state S3) ([0006]-[0010]; [0031]; [0046]; [0072]); and
make a determination to wake (wake up from off or low power mode such as Sleep, ACPI state S3) the virtual machine by using a set of rules in view of at least one parameter of the hardware fault message (wake up based specified occurrence of events or if a predetermined condition is satisfied, etc.), wherein the at least one parameter comprises an identifier of one or more of an address, a file, or a driver of the hardware device that generated the hardware fault message (MAC address and/or IP address are parameters in packet) (Abstract; [0006]-[0010]; [0031]; [0046]; [0072]; [0077]; [0080]).
It is noted that the Applicant’s specification does not give an explicit definition of the claimed term “hardware fault message” and Agarwal does not use this term literally.  However, one of ordinary skill in the art before the invention was made would understand that Agarwal’s communication from a packet/request/trigger containing information/parameters that a hardware device has an event of being turned off or put to a lower power mode, such as Sleep (ACPI state S3) ([0006]-[0010]; [0031]; [0046]; [0072]), would satisfy the broadest reasonable interpretation in view of the specification (hereinafter BRI) of the term “hardware fault message.”  When that hardware fault message triggering event occurs, Agarwal teaches that it can use the current standard of Wake-on-LAN (WOL) but also recognizes there are various disadvantages with the standard such as being a very course-grained wakeup action that can Agarwal also teaches that Wake-on-WirelessLAN (WoWLAN) can also be used to overcome the concern ([0041]-[0044]).  It would have been obvious to one of ordinary skill in the art before the invention was made to have such hardware fault messages because this would provide the predicted result of when computers in an off or low-power state should and can be woken up on demand, which would result in energy savings that can be substantial over long periods of use (Agarwal – [0006]).          
Agarwal does not explicitly teach in response to making the determination, wake the virtual machine without sending a special-purpose packet.  
However, Voccio teaches multiple embodiments of waking a virtual machine based on a packet message containing a MAC address, IP address, or any other identifying information associated with the virtual machine ([0068]-[0070]).  Specifically, one embodiment involves using a special-purpose packet such as a “magic packet” or a “Wake-on-LAN message” ([0004]; [0030]).  However, Voccio also teaches this embodiment can sometimes be undesirable from the virtual machines requiring to be pre-defined and the use of certain sleep states is less efficient ([0006]).  To avoid this situation, Voccio teaches various other types of messages that can be used as an alternative to the special-purpose magic packet ([0030]).  Specifically, Voccio also teaches a third embodiment that uses a standard packet addressed to a VM to communicate a wakeup using a message containing a MAC address, IP address, or any other identifying information associated with the virtual machine ([0068]-[0070]; [0030]).  In addition, Voccio teaches routing/redirecting the wakeup message to the appropriate virtual machine based on a routing rule (claims 3-6).   
Agarwal and Voccio are analogous art because they are both in the same field of endeavor of waking up virtual machines and both attempting to solve the problem of reducing energy consumption.
It would have been obvious to one of ordinary skill in the art before the invention was made to modify Agarwal’s virtual machine waking system and method such that it would include the feature of waking the virtual machine without sending a special-purpose packet, as taught in Voccio’s third embodiment.  The suggestion/motivation for doing so would have been to provide the predicted result of a more flexible virtual machine management system that allows for flexible and scalable use of virtual machines in a cluster while still reducing energy consumption to a minimum possible level (Voccio - Abstract).  Furthermore, without using a specialized magic packet, for example, the virtual machines will not be required to be pre-defined and therefore, the use of certain sleep states will be more efficient (Voccio - [0006]).  

As to claim 2, Agarwal teaches wherein a parameter of the hardware fault message comprises a destination virtual machine associated with the hardware fault message ([0073]; Fig. 3B). 

As to claim 3, Agarwal teaches wherein the at least one parameter of the message further comprises a password in the hardware fault message ([0042]; [0053]).  

As to claim 7, Agarwal teaches wherein the processor is further to determine (via sleep manager computer system) that the hardware device is mapped to a virtual device of the virtual 

As to claim 8, it is rejected for the same reasons as stated in the rejection of claim 1.

As to claim 9, it is rejected for the same reasons as stated in the rejection of claim 2.

As to claim 10, it is rejected for the same reasons as stated in the rejection of claim 3.

As to claim 14, it is rejected for the same reasons as stated in the rejection of claim 7.

As to claim 15, it is rejected for the same reasons as stated in the rejection of claim 1.

As to claim 16, it is rejected for the same reasons as stated in the rejection of claim 2.

As to claim 17, it is rejected for the same reasons as stated in the rejection of claim 3.

As to claim 20, it is rejected for the same reasons as stated in the rejection of claim 7.

Claims 4 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Agarwal in view of Voccio, and further in view of Rajan et al. (hereinafter Rajan) (US 2011/0153822 A1).

Agarwal and Rajan were cited in a previous PTO-892.

As to claim 4, Agarwal in view of Voccio does not teach wherein a parameter of the hardware fault message comprises a cookie in the hardware fault message.  However, Rajan teaches wherein the determination whether to wake the virtual machine is also based on a cookie (Abstract; [0004]; [0226]; [0227]; [0230]; [0240]; [0247]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Agarwal in view of Voccio such that it would include a cookie in the hardware fault message, as taught and suggested in Rajan, because it would provide the predicted result of having the ability to store and track important user information that can be used for future use.

As to claim 11, it is rejected for the same reasons as stated in the rejection of claim 4.

Response to Arguments
Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Huang et al. (US 8,8544,010 B2) discloses waking up a target virtual machine using an interrupt or message that is not a Wake-on-LAN or “magic packet.”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH TANG whose telephone number is (571)272-3772.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH TANG/Primary Examiner, Art Unit 2199